On Motion for Rehearing.
LATTIMOCRE, J.
Appellant insists that we erred in not considering his bills of exception. Examination of each of them confirms us in the conclusion that the matters stated in each as grounds of objection are in none of same verified as facts. The rule is as old as this court that a bill of exceptions taken by the accused must manifest by its recitals the error complained of. A bill which goes no further than to show that objections were made for stated reasons, no matter how lengthy and particular the reasons thus stated may be, will not be a good bill, unless in some way -the facts thus stated as objections are shown by the bill, or by the form of approval of the trial judge, to be true. Munoz v. State (Tex. Cr. App.) 60 S. W. 759.
Finding no error in the matter as originally decided, the motion for rehearing will be overruled.